Nicholson, C. J.,
delivered the opinion of the Court.
Upon the trial of this cause, thé defendant offered to read the deposition of James Procter, to which plaintiff objected, because it appeared that the commissioner who took it, certified that the deposition was in his handwriting, when, as it would be seen by inspection, the handwriting of the body of the deposition, and of the certificate, was different. There was no proof offered as to the handwriting, either of the body of the deposition or of the certificate.
The Circuit Judge overruled the objections and- allowed the deposition to be read. The original deposition is sent up with the transcript.
We can readily discover a marked difference between the handwriting in the body of the deposition and that in the certificate, but upon more inspection, we can not say that the certificate of the commissioner is *367false. Besides, it appears that the exception to the deposition was not acted upon by the Clerk until after the case was called for trial. Upon either ground, the -objection was properly overruled, and the deposition allowed to be read.
Judgment affirmed.